Per Curiam.
On motion for rehearing, respondent now calls to our attention- that there was asserted by the answer, as a separate defense, a claim that the contract in question was obtained through fraud.
The cause was disposed of in the lower court at the close of the plaintiff’s case upon a theory which rendered it unnecessary to consider, and at a stage of the proceedings when an opportunity to present such defense had not yet arrived. We consider it proper that the defendant should not be deprived of his right to present any evidence he may have upon such defense, and for that reason the original mandate will be stricken out and the following substituted:
By the Court.- — Judgment reversed, and cause remanded for further proceedings in the court below. No further costs to be allowed.